— Determination confirmed without costs and petition dismissed. Memorandum: The Commissioner determined that petitioner, a licensed real estate broker, discriminated against complainants on account of their race and color by refusing to show them a house that had been listed for rent. The Commissioner awarded each complainant $7,500 in compensatory damages for mental anguish and humiliation. The determination is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443). The award is not excessive (see, Szpilzinger v New York State Div. of Human Rights, 160 AD2d 196, lv denied 76 NY2d 707) and is supported by the complainants’ testimony (Cullen v Nassau County Civ. Serv. Commn., 53 NY2d 492, 497). The delay between the filing of the charges and the Division’s order resolving them is not prejudicial as a matter of law (see, Matter of State Div. of Human Rights v St. Elizabeth’s Hosp., 66 NY2d 684, 687; State Div. of Human Rights v Chicago Pneumatic Tool Co., 110 AD2d 1080) and petitioner has failed to establish any actual injury (see, Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816, 818).
All concur except Balio, J., who concurs in the following Memorandum.